Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on November 09, 2020 (the “Response”), the Applicant amends claims 1, 3, 8, 12-13, 15 and 18-19 and cancels claims 2, 7, 11, 17 and 20. Claims 1, 3-6, 8-10, 12-16 and 18-19 are pending, of which claim 1, 12 and 18 are independent.
Response to Arguments
Regarding claim 1 and 3-6, 8-10, the amendments to independent claim 1 and its subsequent inheritance by dependent claims 3-6 and 8-10 changes the scope of the claims. 
Regarding claim 2, 7, 11, 17 and 20, the Applicant cancels claim 2, 7, 11, 17 and 20. Hence, the rejection of claims 2, 7, 11, 17 and 20 under 35 U.S.C. 103 is withdrawn.
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. Further, the amendments to the independent claim 1 changes the scope of the claims and necessitates new grounds for rejection. The Applicant argues, that “claim 1 has been amended to describe in further detail how the training input is generated, that it is generated for drawing of multiple shapes, that the user is provided with a sequence of multiple gestures, that the authentication input is based on the user performing the sequence for a pending transaction, that the trained machine learning system is used to determine the authentication input corresponds to the user's training input to authenticate the transaction. The references, alone or combined lack "training input corresponding to multiple different prompted user gestures drawing multiple shapes"; Allec lacks the gestures including the drawing of multiple shapes [0022-0024] "motion gesture drawing a shape" Allec uses photo diodes to detect changes in emitted light for detecting different hand positions - hand flap, hand clench - and is incapable of detecting drawing a motion gesture drawing a shape. Adams requires users to manipulate an object to enter an authentication code as stated in Paragraph [0052]: "User 102 may manipulate virtual authentication object 128 to enter an authentication code." Example objects that the user can manipulate are shown in FIGs. 3A-3D of Adams. None of them relate to drawing a shape as claimed. While a sequence of digits may be entered for authentication, the sequence is definitely not prompted, nor is the sequence related to the drawing of multiple shapes as claimed. Nickerson describes that the "authenticating gesture may be a predetermined gesture such as a user signing their name in the air with their finger or speaking a password or pin." Nickerson will then: "determine if the authenticating gesture input at computing device 120 is within a predetermined threshold level of similarity to a stored authenticating gesture."2 Not only is a signature not a shape as claimed, but there is a lack of multiple different prompted user gestures. In addition, none of the references provide a user "with a sequence of such multiple transactions to perform" nor receiving an authentication input based on the user performing the sequence of multiple gestures" as claimed. Each of the independent claims, and claims depending therefrom contain limitations similar to claim 1 and are believed allowable for at least the same reasons as claim 1. Claim 3 was rejected under 35 U.S.C. § 103 over Allec in view of Adams in view of Nickerson in view of Lyren (U.S. 2015/0205358). Claim 3 depends from claim 1 and is believed allowable for at least the same reasons as claim 1. In Lyren, the shapes drawn are for selection of commands. Shapes for authentication, as claimed, need to be learned via training input. In addition, the movements in Lyren are sensed by a display device when drawn "near the electronic device."3 Such sensors do not appear to be capable of sensing the drawing of shapes as claimed. Claim 5 was rejected under 35 U.S.C. § 103 over Allec in view of Adams in view of Nickerson in view of Hennelly (U.S. 2015/0138074). Claim 5 depends from claim 1 and is believed allowable for at least the same reasons as claim 1. Claims 8 and 15 were rejected under 35 U.S.C. § 103 over Allec in view of Adams in view of Nickerson in view of George (U.S. 2018/0165506) in view of Osterhout et al. (U.S. 2015/0309316). Claims 8 and 15 depend from independent claims that are believed allowable and should be allowable for at least the same reasons as the independent claims from which they Nickerson … Claims 9-10, and 16 were rejected under 35 U.S.C. § 103 over Allec in view of Adams in view of Nickerson in view of Wu (W.O. 2018/071826) … depend from independent claims that are believed allowable and should be allowable for at least the same reasons as the independent claims from which they depend. Claims 11, 17, and 20 were rejected under 35 U.S.C. § 103 over Allec in view of Adams in view of Nickerson in view of Aylward (U.S. 2019/0253883) in view of Watson (U.S. 2020/0028843). depend from independent claims that are believed allowable and should be allowable for at least the same reasons as the independent claims from which they depend. Claim 13 was rejected under 35 U.S.C. § 103 over in view of Lyren (U.S. 2015/0205358) in view of Hennelly (U.S. 2015/0138074). Claim 13 depends from independent claim 12 and is believed allowable for at least the same reasons as claim 12. Claim 19 was rejected under 35 U.S.C. § 103 over Allec in view of Adams in view of Nickerson in view of Hennelly in view of George (U.S. 2018/0165506) in view of Osterhout (U.S. 2015/0309316). Claim 18 depends from independent claim 19 and is believed allowable for at least the same reasons as claim 18”.
In response/reply, the Examiner highlights that claims 1, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos).
In view of the latest amendments, Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos provide for, drawing multiple shapes, the training input being provided by one or more sensors associated with a hand of the user (Ikeda: Figure 7 (entire figure) and paragraphs 0100, 0102, 0105, 0126, 0142 provides for scissor shape, rock shape, paper shape made by the user’s hands as training input—i.e. classifying input; Figure 58, elements 933 and 935 provides for sensors);
providing the user with a sequence of multiple such gestures to perform (Adams_1: Paragraph 0109 provides for providing the user with a sequence of multiple buttons to perform (press) and the user performs (presses) the sequence of multiple button presses; Kapinos: Figure 3, element 302 provides for prompting the user for an authentication sequence);
receiving an authentication input based on the user performing the sequence of multiple gestures (Kapinos: Figure 3, element 302 provides for prompting the user for an authentication sequence;);
receiving the authentication input in association with a pending transaction; using the trained machine learning system to determine that the authentication input corresponds to the user's training input to authenticate the transaction ((Adams_1: Figure 8, step 812 provides for a pending transaction; Figure 8, steps 818, 820 and 822 provide for receiving an authentication input; Kapinos: Figure 3 (entire figure) provides for prompting the user for gesture sequence and receiving the input as training data; Figure 4 (entire figure) provides for comparing the received gesture with the training data to determine a match and based on the match, access is provided—which is equivalent to authenticating the transaction).
	Further, the detailed summary is provided under the 35 U.S.C. 103 rejection and the patentability of the dependent claims should be determined based on the claimed limitations recited thereon, rather than their independent claim 1. Hence, the Applicant’s arguments in view of the amendments have been fully considered but they are not persuasive in view of reasons set forth above and the rejection of claims 1 under 35 U.S.C 103 will not be withdrawn and newly added claims 13-31 are further rejected under 35 U.S.C 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; as evidenced by application No. 16/107131, filed on Aug 21, 2018, now Pat. No. 10210565, which is a continuation of application No. 15/969909, filed on May 3, 2018, now Pat. No. 10083480, which is a continuation of application No. 15/667043, filed on Aug 2, 2017 now Pat. No. 10007948; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos).
Regarding claim 1, Allec teaches:
(Allec: Column 3, lines 5-26 provide for receiving training data using a plurality of hand gestures—such as hand flap, hand clench etc.)
training a machine learning system on the training input (Allec: Column 3, lines 27-41 provide for gesture detection and training of the model; Column 6, lines 23-37 provide for training the detection algorithm—which is equivalent to training a machine learning system); 
the training input being provided by one or more sensors associated with a hand of the user (Allec: Column 1, lines 50-67 and figure 6 (entire figure) provide for sensor data collected while the user performs various hand gestures to train the detection algorithm);
Since Allec does not ‘explicitly’ teach receiving an authentication input based on an authentication gesture performed by the user, Adams_1 in a similar field of endeavor (Virtual Reality Operations) teaches receiving an authentication input based on an authentication gesture performed by the user (Adams_1: Abstract and paragraphs 0004, 0005, 0006, 0007, 0008, 0009, 0010, 0016, 0019, 0020, 0022, 0023, 0025, 0039, 0041, 0043, 0046, 0047, 0054, 0059, 0060, 0063, 0083, 0088, 0094, 0109, 0110, 0112, 0117, 0118, 0128, 0142, 0145, 0147, 0151, 0153, 0154, 0156, 0167, 0169, 0171, 0184, 0186, 0188, 0189 along with claims 1, 10, 18 and 19 provide for receiving authentication input gestures from the user; Note: Claims 1, 10, 18 and 19 provide for grounds for infringement).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 such that the system and method of Allec modified by Adams_1, receives an authentication input based on an authentication gesture performed by the user. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual (Adams_1: Paragraphs 0023, 0024 and 0025 provide for improving security).
Since Allec does not ‘explicitly’ teach associating the authentication input with a transaction authentication operation utilizing the machine learning system in a virtual environment, Adams_1 in a similar field of endeavor (Virtual Reality Operations) teaches associating the authentication input with a transaction authentication operation utilizing the machine learning system in a virtual environment (Adams_1: Paragraphs 0016, 0019, 0020, 0022, 0023, 0041, 0046, 0047, 0083, 0128, 0142, 0147, 0167, 0171 and 0186 provide for associating the authentication transaction with the authenticating input). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 such that the system and method of Allec modified by Adams_1, associates the authentication input with a transaction authentication operation utilizing the machine learning system. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Adams_1: Paragraphs 0023, 0024 and 0025 provide for improving security).
Since Allec does not explicitly teach, provides the user with a sequence of multiple such [authentication steps] to perform and the user performs the sequence of multiple [authentication steps], Adams_1 in a similar field of endeavor (Virtual Reality Operations) teaches provides the user with a sequence of multiple such [authentication steps] to perform and the user performs the sequence of multiple [authentication steps] (Adams_1: Paragraph 0109 provides for providing the user with a sequence of multiple buttons to perform (press) and the user performs (presses) the sequence of multiple button presses); 
Allec with the Virtual Reality Authentication System & Method of Adams_1 such that the system and method of Allec modified by Adams_1, provides the user with a sequence of multiple such [authentication steps] to perform and the user performs the sequence of multiple [authentication steps]. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Adams_1: Paragraphs 0023, 0024 and 0025 provide for improving security).
Since Allec does not explicitly teach, receiving the authentication input in association with a pending transaction, Adams_1 in a similar field of endeavor (Virtual Reality Operations) teaches receiving the authentication input in association with a pending transaction (Adams_1: Figure 8, step 812 provides for a pending transaction; Figure 8, steps 818, 820 and 822 provide for receiving an authentication input). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 such that the system and method of Allec modified by Adams_1, receiving the authentication input in association with a pending transaction. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Adams_1: Paragraphs 0023, 0024 and 0025 provide for improving security).
Since Allec in view of Adams_1 does not explicitly teach, [authentication operations] in a virtual environment, Nickerson in a similar field of endeavor teaches, [authentication operations] in a virtual environment (Nickerson: Paragraph 0052 provides for authentication transaction in a virtual environment).
Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson such that the system and method of Allec modified by Adams_1 and Nickerson, [performs] authentication operations and transactions. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Nickerson: Paragraphs 0003-0006 provide for improving user experience and offering convenience for purchase of goods).
Since Allec in view of Adams_1 in view of Nickerson does not explicitly teach, drawing multiple shapes, [with a hand]; Ikeda in a similar field of endeavor teaches, drawing multiple shapes, [with a hand] (Ikeda: Figure 7 (entire figure) and paragraphs 0100, 0102, 0105, 0126, 0142 provides for scissor shape, rock shape, paper shape made by the user’s hands as training input—i.e. classifying input; Figure 58, elements 933 and 935 provides for sensors).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the drawing shapes with hand of Ikeda such that the combined system and method of Allec modified by Adams_1, Nickerson and Ikeda draws multiple shapes with a hand. One would have been motivated to make such a combination in order to improve user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Ikeda: Abstract).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda does not explicitly teach, [sequence of] gestures Kapinos in a similar field of endeavor teaches [sequence of] (Kapinos: Figure 3 (entire figure) provides for prompting the user for gesture sequence and receiving the input as training data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the drawing shapes with hand of Ikeda with the Gesture Based Authentication System & Method of Kapinos such that the combined system and method of Allec modified by Adams_1, Nickerson, Ikeda and Kapinos provides for gesture sequence. One would have been motivated to make such a combination in order to improve user experience and security as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Kapinos: Paragraph 0001 provides for ease of use and improving security).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda does not explicitly teach, using the trained machine learning system to determine that the authentication input corresponds to the user's training input to authenticate the transaction Kapinos in a similar field of endeavor teaches using the trained machine learning system to determine that the authentication input corresponds to the user's training input to authenticate the transaction (Kapinos: Figure 3 (entire figure) provides for prompting the user for gesture sequence and receiving the input as training data; Figure 4 (entire figure) provides for comparing the received gesture with the training data to determine a match and based on the match, access is provided—which is equivalent to authenticating the transaction)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the drawing shapes with hand of Ikeda with the Gesture Based Authentication Kapinos such that the combined system and method of Allec modified by Adams_1, Nickerson, Ikeda and Kapinos uses the trained machine learning system to determine that the authentication input corresponds to the user's training input to authenticate the transaction. One would have been motivated to make such a combination in order to improve user experience and security as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Kapinos: Paragraph 0001 provides for ease of use and improving security).
Regarding claim 4, the rejection of claim 1 is incorporate. Adams_1 teaches: 
The method of claim 1 and further comprising prompting a user to input specific head gestures (Adams_1: Paragraph 0081 provides for gesture recognition engine which identifies head movements).
Regarding claim 6, the rejection of claim 1 is incorporate. Allec teaches: 
The method of claim 1 wherein the training input includes multiple user gestures of each of the multiple different prompted user gestures (Allec: Column 3, lines 27-41 provide for gesture detection and training of the model; Column 6, lines 23-37 provide for training the detection algorithm—which is equivalent to training a machine learning system; Column 3, lines 5-26 provide for receiving training data using a plurality of hand gestures—such as hand flap, hand clench etc.).
Regarding claim 12, Allec teaches: 
A computing device comprising: a processor; and a memory device coupled to the processor having instructions stored thereon executable by the processor to perform operations comprising: receiving training input corresponding to multiple different prompted user gestures (Allec: Column 3, lines 5-26 provide for receiving training data using a plurality of hand gestures—such as hand flap, hand clench etc.); 
drawing multiple shapes, the training input being provided by one or more sensors associated with a hand of the user (Allec: Column 1, lines 50-67 and figure 6 (entire figure) provide for sensor data collected while the user performs various hand gestures to train the detection algorithm; Ikeda: Figure 7 (entire figure) and paragraphs 0100, 0102, 0105, 0126, 0142 provides for scissor shape, rock shape, paper shape made by the user’s hands as training input—i.e. classifying input; Figure 58, elements 933 and 935 provides for sensors); 
training a machine learning system on the training input (Allec: Column 3, lines 27-41 provide for gesture detection and training of the model; Column 6, lines 23-37 provide for training the detection algorithm—which is equivalent to training a machine learning system); 
providing the user with a sequence of multiple such gestures to perform (Adams_1: Paragraph 0109 provides for providing the user with a sequence of multiple buttons to perform (press) and the user performs (presses) the sequence of multiple button presses; Kapinos: Figure 3, element 302 provides for prompting the user for an authentication sequence); 
receiving an authentication input based on the user performing the sequence of multiple gestures (Adams_1: Abstract and paragraphs 0004, 0005, 0006, 0007, 0008, 0009, 0010, 0016, 0019, 0020, 0022, 0023, 0025, 0039, 0041, 0043, 0046, 0047, 0054, 0059, 0060, 0063, 0083, 0088, 0094, 0109, 0110, 0112, 0117, 0118, 0128, 0142, 0145, 0147, 0151, 0153, 0154, 0156, 0167, 0169, 0171, 0184, 0186, 0188, 0189 along with claims 1, 10, 18 and 19 provide for receiving authentication input gestures from the user; Kapinos: Figure 3, element 302 provides for prompting the user for an authentication sequence; Note: Claims 1, 10, 18 and 19 provide for grounds for infringement); and 
associating the authentication input with a transaction authentication operation utilizing the machine learning system in a virtual environment (Adams_1: Paragraphs 0016, 0019, 0020, 0022, 0023, 0041, 0046, 0047, 0083, 0128, 0142, 0147, 0167, 0171 and 0186 provide for associating the authentication transaction with the authenticating input; Nickerson: Paragraph 0052 provides for authentication transaction in a virtual environment);
receiving the authentication input in association with a pending transaction; using the trained machine learning system to determine that the authentication input corresponds to the ((Adams_1: Figure 8, step 812 provides for a pending transaction; Figure 8, steps 818, 820 and 822 provide for receiving an authentication input; Kapinos: Figure 3 (entire figure) provides for prompting the user for gesture sequence and receiving the input as training data; Figure 4 (entire figure) provides for comparing the received gesture with the training data to determine a match and based on the match, access is provided—which is equivalent to authenticating the transaction).
Regarding claim 14, the rejection of claims 12 is incorporate. Allec teaches: 
The computing device of claim 12 wherein the training input includes multiple user gestures of each of the multiple different prompted user gestures (Allec: Column 3, lines 27-41 provide for gesture detection and training of the model; Column 6, lines 23-37 provide for training the detection algorithm—which is equivalent to training a machine learning system; Column 3, lines 5-26 provide for receiving training data using a plurality of hand gestures—such as hand flap, hand clench etc.).
Regarding claim 18, the following applies: Claim 18 describes a machine-readable medium which contains instructions that performs the method of claim 1 when it is executed by a processor. Hence the same rationale for the rejection of claim 1 applies to claim 18.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; as evidenced by application No. 16/107131, filed on Aug 21, 2018, now Pat. No. 10210565, which is a continuation of application No. 15/969909, filed on May 3, 2018, now Pat. No. 10083480, which is a continuation of application No. 15/667043, filed on Aug 2, 2017 now Pat. No. 10007948; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos) in view of Lyren (US Patent Publication No. 2015/0205358 A1; hereinafter Lyren).
Regarding claim 3, the rejection of claims 1 is incorporate. 
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos does not teach, the method of claim 2 wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand, Lyren in a similar field of endeavor (Touchless User Interface) teaches, the method of claim 2 wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand (Lyren: Paragraphs 0137, 0159, 0207, 0238 and 0242 provides for various shapes (circular, square, triangular, polygon etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the system & method of Ikeda with the system & method of Kapinos with the Touchless User Interface System & Method of Lyren such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos and Lyren [prompts the user to input] specific hand gestures wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand. One would have been motivated to make such a combination in order to improve user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Lyren: Paragraphs 0137-0138 provides for improving user experience)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; as evidenced by application No. 16/107131, filed on Aug 21, 2018, now Pat. No. 10210565, which is a continuation of application No. 15/969909, filed on May 3, 2018, now Pat. No. 10083480, which is a continuation of application No. 15/667043, filed on Aug 2, 2017 now Pat. No. 10007948; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos) in view of Hennelly et al (US Patent Publication No. 2015/0138074 A1; hereinafter Hennelly).
Regarding claim 5, the rejection of claims 1 and 4 are incorporate. 
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos does not teach, the method of claim 4 wherein the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head, Hennelly in a similar field of endeavor (Head Tracking Gestured Based Control) teaches, the method of claim 4 wherein the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head (Hennelly: Abstract and paragraphs 0014, 0016, 0018, 0047, 0053, 0062, 0063 and claims 2, 8, 13 and 19 provide for head nods, head shakes and head swipes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the System & Method of Drawing Shapes with Hand Gestures of Ikeda with the System & Method of Authentication of Kapinos System & Method of Head Tracking Based Gesture Control of Hennelly such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos and Hennelly [prompts the user to input] specific head gestures (Hennelly: Paragraph 0007 provides for improving user experience).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; as evidenced by application No. 16/107131, filed on Aug 21, 2018, now Pat. No. 10210565, which is a continuation of application No. 15/969909, filed on May 3, 2018, now Pat. No. 10083480, which is a continuation of application No. 15/667043, filed on Aug 2, 2017 now Pat. No. 10007948; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos) in view of George et al (US Patent Publication No. 2018/0165506 A1; hereinafter George) in view of Osterhout et al (US Patent Publication No. 2015/0309316 A1; hereinafter Osterhout).
Regarding claim 8, the rejection of claims 1 and 7 are incorporate. 
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos does not teach, the method of claim 7 wherein the sequence of multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture, George in a similar field of endeavor (User Identification in Virtual Reality) teaches, the method of claim 7 wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture (George: Abstract and paragraphs 0001, 0002, 0004, 0013 and 0058 provide for head, hand and eye movement (gestures)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the System & Method of User Identification in Virtual Reality of George such that the system and method of Allec modified by Adams_1, Nickerson and George [prompts the user to input] multiple different gestures wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (George: Paragraphs 0011-0012 provides for improving security and user experience).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos in view of George does not teach, two of a hand gesture, a head gesture, and an eye gesture, Osterhout in a similar field of endeavor (User Identification in Virtual Reality) teaches, two of a hand gesture, a head gesture, and an eye gesture (Osterhout: Abstract and paragraphs 0014, 0016, 0018, 0047, 0053, 0062, 0063 and claims 2, 8, 13 and 19 provide for head nods, head shakes and head swipes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the System & Method of User Identification in Virtual Reality of George with the AR Glasses with Predictive Control System & Method of Osterhout such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos, George and Osterhout [prompts the user to input] multiple different gestures wherein the multiple different gestures include at least two of a hand gesture, a head gesture, and an eye gesture. One would have been motivated to make such a combination in order to improve user experience as well as to maintain (Osterhout: Paragraph 0015 provides for improving user experience).
Regarding claim 15, the rejection of claim 12 is incorporate. Adams_1 teaches: 
The computing device of claim 12 wherein the multiple different gestures (Adams_1: Paragraph 0109 provides for multiple authentication gestures performed in sequence). 
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos does not teach, wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture, George in a similar field of endeavor (User Identification in Virtual Reality) teaches, wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture (George: Abstract and paragraphs 0001, 0002, 0004, 0013 and 0058 provide for head, hand and eye movement (gestures)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the system & method of Ikeda with the system & method of Kapinos with the System & Method of User Identification in Virtual Reality of George such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos and George [prompts the user to input] multiple different gestures wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (George: Paragraphs 0011-0012 provides for improving security and user experience).
Since Allec in view of Adams_1 in view of Nickerson in view of George does not teach, two of a hand gesture, a head gesture, and an eye gesture, Osterhout in a similar field of (User Identification in Virtual Reality) teaches, two of a hand gesture, a head gesture, and an eye gesture (Osterhout: Abstract and paragraphs 0014, 0016, 0018, 0047, 0053, 0062, 0063 and claims 2, 8, 13 and 19 provide for head nods, head shakes and head swipes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson, with the system & method of Ikeda’s drawing shapes with the system & method of Kapinos with the System & Method of User Identification in Virtual Reality of George with the AR Glasses with Predictive Control System & Method of Osterhout such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos, George and Osterhout [prompts the user to input] multiple different gestures wherein the multiple different gestures include at least two of a hand gesture, a head gesture, and an eye gesture. One would have been motivated to make such a combination in order to improve user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Osterhout: Paragraph 0015 provides for improving user experience).
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; as evidenced by application No. 16/107131, filed on Aug 21, 2018, now Pat. No. 10210565, which is a continuation of application No. 15/969909, filed on May 3, 2018, now Pat. No. 10083480, which is a continuation of application No. 15/667043, filed on Aug 2, 2017 now Pat. No. 10007948; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos) in view of Wu et al (International Patent Publication No. WO 2018/071826; hereinafter Wu). 
Regarding claim 9, the rejection of claim 1 is incorporate. Allec teaches
The method of claim 1 wherein the authentication gesture includes gesture[s] in a selected virtual environment (Allec: Column 17, lines 1-20 and column 12, lines 39-67 provide for interaction between the user and the device; Adams_1: Abstract and paragraphs 0004, 0005, 0006, 0007, 0008, 0009, 0010, 0016, 0019, 0020, 0022, 0023, 0025, 0039, 0041, 0043, 0046, 0047, 0054, 0059, 0060, 0063, 0083, 0088, 0094, 0109, 0110, 0112, 0117, 0118, 0128, 0142, 0145, 0147, 0151, 0153, 0154, 0156, 0167, 0169, 0171, 0184, 0186, 0188, 0189 along with claims 1, 10, 18 and 19 provide for receiving authentication input gestures from the user; Note: Claims 1, 10, 18 and 19 provide for grounds for infringement).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos does not ‘explicitly’ teach, interactive [authentication] gestures, Wu in a similar field of endeavor (User Identification in Virtual Reality) teaches, interactive authentication gestures (Wu: Figure 1, entire figure and paragraphs 0003, 0005, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0035, 0058, 0066, 0074, 0089, 0091, 0092 and claims 1, 8 and 15 provide for interactive operations (gestures)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the system & method of Ikeda with the system & method of Kapinos with the System & Method of User Identification in Virtual Reality of Wu such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos and Wu includes interactive authentication gestures. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Wu: Paragraph 0003-0005 provides for improving security and user experience).
Regarding claim 10, the rejection of claims 1 and 9 are incorporate. Adams_1 teaches:
The method of claim 9 wherein the transaction authentication includes receiving a selection of the selected environment from the user (Adams_1: Paragraphs 0050, 0063, 0064, 0066, 0068, 0070, 0071, 0078, 0081, 0091, 0092, 0094, 0095, 0098, 0100, 0130, 0132, 0133, 0134, 0135, 0136 and 0149 provides for virtual overlays, virtual objects and virtual environments where the user selects a particular checkout aisle or a virtual object etch—which is equivalent to selection of the selected environment from the user).
Regarding claim 16, the rejection of claim 12 is incorporate. Allec teaches:
The computing device of claim 12 wherein the authentication gesture includes an interactive gesture in a selected virtual environment and wherein the transaction authentication includes receiving a selection of the selected environment from the user (Allec: Column 17, lines 1-20 and column 12, lines 39-67 provide for interaction between the user and the device; Adams_1: Abstract and paragraphs 0004, 0005, 0006, 0007, 0008, 0009, 0010, 0016, 0019, 0020, 0022, 0023, 0025, 0039, 0041, 0043, 0046, 0047, 0054, 0059, 0060, 0063, 0083, 0088, 0094, 0109, 0110, 0112, 0117, 0118, 0128, 0142, 0145, 0147, 0151, 0153, 0154, 0156, 0167, 0169, 0171, 0184, 0186, 0188, 0189 along with claims 1, 10, 18 and 19 provide for receiving authentication input gestures from the user; Note: Claims 1, 10, 18 and 19 provide for grounds for infringement; Wu: Figure 1, entire figure and paragraphs 0003, 0005, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0035, 0058, 0066, 0074, 0089, 0091, 0092 and claims 1, 8 and 15 provide for interactive operations (gestures); Adams_1: Paragraphs 0050, 0063, 0064, 0066, 0068, 0070, 0071, 0078, 0081, 0091, 0092, 0094, 0095, 0098, 0100, 0130, 0132, 0133, 0134, 0135, 0136 and 0149 provides for virtual overlays, virtual objects and virtual environments where the user selects a particular checkout aisle or a virtual object etch—which is equivalent to selection of the selected environment from the user).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; as evidenced by application No. 16/107131, filed on Aug 21, 2018, now Pat. No. 10210565, which is a continuation of application No. 15/969909, filed on May 3, 2018, now Pat. No. 10083480, which is a continuation of application No. 15/667043, filed on Aug 2, 2017 now Pat. No. 10007948; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos) in view of Lyren (US Patent Publication No. 2015/0205358 A1; hereinafter Lyren) in view of Hennelly et al (US Patent Publication No. 2015/0138074 A1; hereinafter Hennelly).
Regarding claim 13, the rejection of claim 12 is incorporate. Allec teaches:
The computing device of claim 12, prompting a user to input specific head gestures (Allec: Column 3, lines 5-26 provide for receiving training data using a plurality of hand gestures—such as hand flap, hand clench etc.; Adams_1: Paragraph 0081 provides for gesture recognition engine which identifies head movements);
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos does not teach, wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand, Lyren in a similar field of endeavor (Touchless User Interface) teaches, wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand (Lyren: Paragraphs 0137, 0159, 0207, 0238 and 0242 provides for various shapes (circular, square, triangular, polygon etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the Touchless User Interface System & Method of Lyren such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos and Lyren [prompts the user to input] specific hand gestures wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand. One would have been motivated to make such a combination in order to improve user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Lyren: Paragraphs 0137-0138 provides for improving user experience).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos in view of Lyren does not teach, wherein the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head, Hennelly in a similar field of endeavor (Head Tracking Gestured Based Control) teaches, wherein the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head (Hennelly: Abstract and paragraphs 0014, 0016, 0018, 0047, 0053, 0062, 0063 and claims 2, 8, 13 and 19 provide for head nods, head shakes and head swipes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the Touchless User Interface System & Method of Lyren with the System & Method of Head Tracking Based Gesture Control of Hennelly such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos, Lyren and Hennelly [prompts the user to input] specific head gestures wherein the specific head gestures include at least one of (Hennelly: Paragraph 0007 provides for improving user experience).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Allec et al (US Patent 9939899 B2; hereinafter Allec) in view of Adams et al (US Patent Publication No. 20180157820 A1; hereinafter Adams_1) in view of Nickerson et al (US Patent Publication No. 2019/0156405 A1; as evidenced by application No. 16/107131, filed on Aug 21, 2018, now Pat. No. 10210565, which is a continuation of application No. 15/969909, filed on May 3, 2018, now Pat. No. 10083480, which is a continuation of application No. 15/667043, filed on Aug 2, 2017 now Pat. No. 10007948; hereinafter Nickerson) in view of Ikeda et al (US Patent Publication No. 2018/0196503; hereinafter Ikeda) in view of Kapinos et al (US Patent Publication 20150154394; hereinafter Kapinos) in view of Lyren (US Patent Publication No. 2015/0205358 A1; hereinafter Lyren) in view of Hennelly et al (US Patent Publication No. 2015/0138074 A1; hereinafter Hennelly) in view of George et al (US Patent Publication No. 2018/0165506 A1; hereinafter George) in view of Osterhout et al (US Patent Publication No. 2015/0309316 A1; hereinafter Osterhout). 
Regarding claim 19, the rejection of claim 18 is incorporate. Allec teaches:
The machine-readable storage device of claim 18 wherein the operations further comprise: prompting a user to input specific hand gestures;  (Allec: Column 3, lines 5-26 provide for receiving training data using a plurality of hand gestures—such as hand flap, hand clench etc.); 
prompting a user to input specific head gestures (Adams_1: Paragraph 0081 provides for gesture recognition engine which identifies head movements); 
 (Adams_1: Paragraph 0109 provides for multiple authentication gestures performed in sequence).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos does not teach, wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand, Lyren in a similar field of endeavor (Touchless User Interface) teaches, wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand (Lyren: Paragraphs 0137, 0159, 0207, 0238 and 0242 provides for various shapes (circular, square, triangular, polygon etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the Touchless User Interface System & Method of Lyren such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos and Lyren [prompts the user to input] specific hand gestures wherein the specific hand gestures include at least one of making a circle gesture with a hand, making a square gesture with the hand, making a "Z" shaped gesture with the hand, making a line forward and backward gesture with the hand, and making a hand shake gesture with the hand. One would have been motivated to make such a combination in order to improve user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Lyren: Paragraphs 0137-0138 provides for improving user experience).
Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos in view of Lyren does not teach, wherein the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head, Hennelly in a similar field of endeavor (Head Tracking Gestured Based Control) teaches, wherein the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head (Hennelly: Abstract and paragraphs 0014, 0016, 0018, 0047, 0053, 0062, 0063 and claims 2, 8, 13 and 19 provide for head nods, head shakes and head swipes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the Touchless User Interface System & Method of Lyren with the System & Method of Head Tracking Based Gesture Control of Hennelly such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos, Lyren and Hennelly [prompts the user to input] specific head gestures wherein the specific head gestures include at least one of nodding the head, shaking the head, and rolling the head. One would have been motivated to make such a combination in order to improve user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Hennelly: Paragraph 0007 provides for improving user experience).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos in view of Lyren in view of Hennelly does not teach, wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture, George in a similar field of endeavor (User Identification in Virtual Reality) teaches, wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture (George: Abstract and paragraphs 0001, 0002, 0004, 0013 and 0058 provide for head, hand and eye movement (gestures)).
Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the Touchless User Interface System & Method of Lyren with the System & Method of Head Tracking Based Gesture Control of Hennelly with the System & Method of User Identification in Virtual Reality of George such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos, Lyren, Hennelly and George [prompts the user to input] multiple different gestures wherein the multiple different gestures include at least [one] of a hand gesture, a head gesture, and an eye gesture. One would have been motivated to make such a combination in order to improve security and user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (George: Paragraphs 0011-0012 provides for improving security and user experience).
Since Allec in view of Adams_1 in view of Nickerson in view of Ikeda in view of Kapinos in view of Lyren in view of Hennelly in view of George does not teach, two of a hand gesture, a head gesture, and an eye gesture, Osterhout in a similar field of endeavor (User Identification in Virtual Reality) teaches, two of a hand gesture, a head gesture, and an eye gesture (Osterhout: Abstract and paragraphs 0014, 0016, 0018, 0047, 0053, 0062, 0063 and claims 2, 8, 13 and 19 provide for head nods, head shakes and head swipes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the System & Method of Motion and Gesture Input from a Wearable Device of Allec with the Virtual Reality Authentication System & Method of Adams_1 with the System & Method for Transactions in a Virtual Reality Environment of Nickerson with the Touchless User Interface System & Method of Lyren with the System & Method of Head Tracking Based Gesture Control of Hennelly with the System & Method of User Identification in Virtual Reality of George with the AR Glasses with Predictive Control System & Osterhout such that the system and method of Allec modified by Adams_1, Nickerson, Ikeda, Kapinos, Lyren, Hennelly, George and Osterhout [prompts the user to input] multiple different gestures wherein the multiple different gestures include at least two of a hand gesture, a head gesture, and an eye gesture. One would have been motivated to make such a combination in order to improve user experience as well as to maintain compliance with current industrial practice and trends for Virtual Reality Experience and Transactions (Osterhout: Paragraph 0015 provides for improving user experience).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patents 10395128; 10249088 and 10685488 and US Patent Publications 20130182897; 20160188861; 20190291277; 20190101977 and 20190377417.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        





/Tischi Balachandra/Examiner, Art Unit 2432